Case 1:21-cv-01970-DLF Document 1-3 Filed 07/20/21 Page 1 of 6

EXHIBIT C
 
 
 
  
 
 
 
 

~~ oe Case tet-cy-04970-DLF.. Document 1-3 » Filed 07/20/21 Page 2 oh@+~ v**-~--~*s

 

 

 

 

 

*ERC™! se Tb -51892-

 

   

 

 

 

 

[RECEIPT DATE = | PRIORITY DATE, }
; March. 27, 2012 | guly 30, 2011. *
A J : : ee Sp LMAT < -GuiakL tecuNoLOstES ENC
NOTICEDATE -{PAGE- SRP ) BENEFICIARY
Aprit 2,° 2022 J1.0f a CP Fs | (San 108 ae
of . : pe BANDARI Seen

 

CTANARK EEOEay TECHNGLOGIES “ING
c/o SRINIVAS: CHERUKURI ACCOUNTS MANAGE.
262 CHADMAN ‘RD. BELLEVUE: BLOG 102
~. [NBHAREC 1 DE 19702

, 7 -

 

 

   
  
    
     

; The hove petition has- been. approved. THe petition’ indi¢:
states, and wil}: apply for adjustment of : ‘status. fe sors
e AppL ication. ‘for Permanent Residence. 2 copy of Anis -noeL

to this. 5a center: , PadttAcony ngorhiat 40i “about

i uscrs ptrice.

oe pees Joéay users office to obtain Form: Te -485,-

vaubiitted with the Application; with appropriate fee,
a

justmént” of status may ber oplained: ivgm tke local -

POTS: PARR

8,0

      
  
  
  

 
  

ipsa the. peison for. whon’ you are petitioning Aesites to
i ‘the: petitioner should file Form i +824, i

ae outside. the linited States based on this. petition,
s Sppeoved Application or Petition, to request that we
{ Wc f

    
  
 
  
  
  
 
 
  
   
 
 
 
 
 
  

‘cbsiiced action. Thé NVC aiso determines which
epiaiita’ post is. the. appropriate consulate, to, complete ae iF fT will then forward the approved petition to that
corgulate... : wu eee get Ae ae

fee

 

tlon stabus and does not guarantee that. the alien

the approval of-this visa petition does not An insane ee
puivsgion to ‘the United States, or for an extension,

heriefictary wil Subsequently be found to, “be, eligthle- ‘for a
changay, "OF. adjustment of Status. © 6 a oe i

‘faars FORM Is voz B VISA, WOR NAY rt ‘BE USED’ In’ PLACE OF

4 a) ffice of the National Ombudsman (ONO) at the
SSUES : helated to fedetal regulations. If you are a é

 

a The” Small Bustheds “Regulatory Bitordenient dec eniniest pct,
_}small , Business Administration. The -ONO assists small businesses. with
‘Vsmabi business. With «a comment: or complaint vabout pogtlatony Siforéenetity you may § contact the .ONO at www. ombudsman . sba. gov

Jo" phone 202+205- 24a OF fay 202-401-$749. .

   

NOEICE: Although this applieation/petatien A bes besa: Jepbabvedy: USCIS ‘and “ene u. Ss pepsrtaent of Honeland Security reserve

, the rhght to verify ‘the informat ‘Lon submitted in ‘this: application; pétition ‘andor ‘supporting documentation to ensure
sonformity with applicable laws, rules, regulstions,. and ‘othez authorities , “Methods used for: verifying information may
PineLuele, - ‘byt are not limit ed to, the. review of public: ‘information: ‘and tecords, sontact. by correspondence, tthe internet, or
telephone, and site inapections ‘of ‘businesses sand residences. information dbtaindd during the course of verification will
be ‘used to determine whether revocation, rescission,, arid sor removal (proceedings are appropriate. Applicants, petitioners,
‘and represantatives of. record will, be provided: an gpperyinity to Adazgss gérogatory information, before ‘any formal

Proceeding is initiated. 5 : 3 oof fae or 3 .

 

 

: Please see the additional information on the back. -You will be notified sarily about. any other cases you filed.
" IMMIGRATION & NATURALIZATION SERVICE

| rH HUMINT

MESQUETE. : TX 75185-1488
Customér Service Telephone: (800) 375-5283 .

 

Form 1-797 (Rev. 01/31/05) N

 
Case 1:21-cv-01970-DLF Document 1-3 Filed 07/20/21 L Page 3 of 6

 

 

ate"

NOT! ic E OF ACTI ON DEPARTMENT OF AND IMMIGRATION SERVICES

 

 

 

 

 

 

Receipt Sumber Case Type
EAC2 (S08 5204 [1129 - PETITION FOR A NONIMMIGRANT WORKER ee
Receised Date Priority Date Petitioner

11 i9 2020 HALLMARK GLOBAL TECHNOLOGIES INC _
Notice Date Page Beneficiary A205 108 S87
Od 2QT202 | lof? BANDARI, SAINATH

HALLMARK GLOBAL TECHNOLOGIES INC Notice Type: Approval Notice

c/o SATISH PALUKURI Class: F3

200 MOTOR PARKWAY STE D26 Valid from 03-01/2021 to 02/28: 2023

HAUPPAUGE NY 11788

 

 

The above petition and accompanying request for an extension of stay have been approved. The status of dhe named beneticialy ies) in this classification

is valid as indiculed on the [-94 atached below. The beneficiary(ies) can work for the petitioner pursuant to this approval notice, but only as detaied in the
petinon and during the peuition validity period indicated above, unless othenvise authorized by law. Changes in employment or training may require vou 10
file a new Fonn f- 124. Petition for a Nenimmigrant Worker.

The dates in the 1-94 atlached below might not be for the same dales as the petition validity dates above because the [-94 helow may centain a grace period
of up to 1G dass before and up to !0 days after the petition validity period for the following classifications: CW-1. E-1. E-2, F-3. H-1B, H-2B, H-3. 1-14,
LIB. U-1.O-2 Pel, P-1S, P-2, P-2S, P-3, P-3S. TN-1. and TN-2. An [-94 for H-2A nonimmigrants may contain a grace peried of up to ane week before
and 30 days after the peution valuity period. Hawever, the beneficiary(ies) may not work during such grace periods. unless otherwise authorized by kus
The decision to grant a grace period and the length of the granted grace period is discretionary. final. and cannot be contested on motion of appeal Please
contact! the IRS with any guestions about tax withholding.

The pettinner should keep the upper portion of this notice The lawer portion should he given to the bencficiary(ies). The beneficiary(ies) should kerp tie
right part (the 1-94 portion) with his or her other Furms 1-94, Arrival-Departure Record. The [-94 portion should be given to the U.S. Custeits and Border
Protection when he or she leaves the Lined States. The left part is for his or her records. A person granted a extension of stay who leaves the ©.S aad is
nol visa-exempt must nonnally obtain a new visa before retuming. The left part can be used when applying for the new visa. {fa visa is nev required. he

or she should present it, along with any other required documentation. when applying for reentry based on this approval notice af a port of cai or pre-
flight inspection station. ‘The petitioner may also file Form 1-824, Application for Action on an Approved Application ov Petition. te request that we notify a
consulate, port of entry. or pre-flight inspection office of this approval.

The approval of this petiion does not guarantee that the beneficiary(ies) will be found to be eligible for a visa, for admission to the United States (if traveling
abroad and seeking re-admission). ot for a subsequent extension of stay, change of status. or adjustment of status

THIS FORM [IS NOT 4 VISA AND MAY NOT BE USED IN PLACE OF A VISA.

 

Please see the additional information on the back. You will be notified separately about any other cases you filed

 

Vermont Service Center ae
ily ili

GS es a lage SAI ses ngs svc ‘MMM

ha Wer Sch tM!

Saint Albans V PY uS4 79-000 t

 

USCIS Contact Center: www .uscis.gov/contactcenter

 

PLEASE TEAR OFF FORM E-M4 PRINTED BELOW AND SIAPLE TO ORIGINAL P94 1F AN EL SBLE

 

 

 

 

 

 

T
Detach This Half for Personal Records a
Receipt# £.4C210505120! | Receipt Number £AC2105051201
1-944 US Citizenship and Immigration Services
NAME BANDARI SAINATH |
CLASS §3 '194 Departure Record
VALID FROM 03.01-2021 UNTIL 03:10 2023 | Petitioner: HALLMARK GLOBAL TECHNOLOUIES iNC
ays ~ | ily N
PETITIONER WO hanya
HALLMARK GLOBAL TECHNOLOGIES INC. \ Fie wit (Giea) Name serene
200 MOTOR PARKWAY STF 126 A aan i
HAUPPAUGE NY 1178x yy
1717. Coantry of Citizenship
| AUSTRALIA

 

 

FORM 1-797A4 [LREV, 08/01/16]

 
 

Case 1: 21- -cv-01970- DLF Document 1-3 Filed 07/20/21 Page 4 of 6

 
  

   

ans ae SNe a

 

 

DEPARTMENT OF HOMELAND SECURITY
lS, CITIZENSHIP AND IMMIGRATION SERVICES

 

 

 

Receipt Number Case Type

EAC2 10865120! 1129 - PETITION FOR A NONIMMIGRANT WORKER
Recebed Date Vriority Bate Petitioner

11-19 2020 HALLMARK GLOBAL TECHNOLOGIES INC,

Notice Dare Page Beneficiury A205 108 887

04/27/202] 2of2 BANDARI, SAINATH

 

 

 

The Small Business Regulatory Enforcement and Paimess Act established the Office of the National Ombudsman (ONO?) at the Small Business
Administration, The ONO assists small businesses with issues related to federal regulations. If you are a small business with a comment or complaine about
regulatory enfurcement. sou nay contact the ONO at www.sba.gov-embudsmian or phone 202-205-2417 or fax 202-481-5719

NOTICE: Although this application or petition has been approved, USCIS and the U.S. Department of Homciand Security reserve the sight te verify this
information before and or after makiny a decision on your case so we can ensure that you have complied with applicable laws. rules, regulations. and othe!
legal authoritics. We may review public information and records, contact others by mail, the internet or phone, conduct site inspections of businesses and
residences, or use ether methods of verification. We will use the information obtained to determine whether you are eligible for the benefit vou seek. bi we
find any deregaten information. we will follow the law in determining whether to provide you (and the legal representative listed on vour Form G-28.1f you
sutmiuca une) an oppornuinity wo aridress iat informauon betore we make. a formal decision on your case or start proceedings.

 

Please see the additional information on the back. You will be notified separately about any other cases you [led

 

Vermont Service Center

(2S CITIZENSHIP & IMMIGRATION SVC
75 Lower Welden Street

Saint Albans VT 95479-0001

Customer Sersice Telephone: 800-375-5283

 

i

PLEASK TEAR OFF FORM 1-94 PRINTED BELOW AND STAPLE TO ORIGINAL F9t fe WAT SBEE

 

 

 

 

Detach This Half for Personal Records

RdNIPENTIONALLY LEFT BLANK Receipf MiETONALLY LEFT BLANK

US Citizenship and Immigration Services
INTENTIONALLY LEFT BLANK

194 DeReENTGNSLLY LEFT BLANK

Petitioner:

14 Fo PEN TIONALLY LEFT BLANK
S FCPRNPTONALLY LEFT BER VK
17 CUNPTENTTOR ALLY LEFT BLANK

1-944
NANPENTIONALLY LEFT BLANK

VASENTIQ AVLY LEFT BLANK

PEP ONEQNALLY LEFT BLANK

 

 

INTENTIONALLY LEFT BLANK

 

 

INTENTIONALLY LEFT BLANK

 

 

FORM 1I-797A [REV. 08/01/16]
 

Case 1:21-cv-01970-DLF Document 1-3 Filed 07/20/21 Page 5 of6

 

   
 

DEPARTMENT OF HOMELAND SECURITY
U.S. CITIZENSHIP AND IMMIGRATION SERVICES

 

 

 

 

| Reccipt Number Case Type
EACIT90645 1133 1129 - PETITION FOR A NONIMIMIGRANT WORKLI
Reeeiwed Date Vrierity Die Petitioner
I2AGIOTS HALLMARK GLOBAL TECHINOLOGIES IKC
Notice Bate Pape Beneficiary AZOS LS 887 !
06703-2019 lof? BANDARL. SAINATH !

 

 

HALLMARK GLOBAL FECHNOLOGIES INC Notice Type: Approval Notice

cfo SRINIVAS CHERUKURI Class: £3

200 MOTOR PARKWAY STE D 26 Valid from 03/01/2019 to 02/28/7202)
HNAUPPAUGE NY 11788

 

 

 

Lue apave peaiiGs mw SAiAsial et siay dared been Approved. Thy sisal ie mane Corer workel(s) in this ciassificaticen is vali as indicaicd abaye
‘The foreign worker(s) can work for the petitioner. but only as detailed in the petitian Yad forthe period authorized Changes wa emnlow ment or anne mas
] require vou to file anew Form 1-129 pedir. Since thts eniployment on iraiing authorization stems trom the filing of this petiion. seperate employment or
training authurization documentation is nor required. The 1-94 attached below may contain a grace period-of up tu 10 days before. and up to 10 days afier
the petiion vahdity penad for the Jollowing classifications: CWe1 Ee 1, E-2. 2-3, HeLB)1-2B, H-3, L-LA, L+H, O-1, 0-2. P-L. P-2. P-3. TN-1 and TN-2
H-2A nonimmigrants may contain a grace period of up te one week before and 3U-dilys afler the petition validity period. The grace period 15 a period of
authorized stay but docs nat provide the beneficiary authorization.to work beyond the petition validity period, The decision to grant a grace petied and the
length of the granted grace period is discictionary, final and cannot be contested Gn motion or appeal. Please contact the IRS with any questions about tay
withholding
The petitioner should keep the upper portion of this notice. The lower portion shuuld be given to the worker, He or she should Keep the nght part with bis
ar her Form {-94. Irrivul-Departure Record. The 1-94 portion should be given-to the U.S. Customs:and Border Protecuon when he or she leaves the Lnited
States The left part ts for his er hee records A person pred an esteénsion of stay whe leaves the OS - must normally obtain a new visa before i eturniivg
The lef part can be used in applying for the new visa. If dvisa is notrequired he orshe should: pesent it, along with any other required slocunicniation
when applying for reentry in this new classification at a port ofentry or preflight mspechon station: The petitioner may also fle Form }-824. Appacaiien
for Acnan onan dpproved Application or Petition, lo request that we notify weonsulate port of enn: oF pretheht inspection office of tis upprovai

‘the approval of this visa petition does not in itself grant any immigration status and does:not guarantee that the alien beneficrary will subsequently be fond
w be eligible for a visa. lor admission to the United States, or for an extension, change, ur adjustment of-status.
THIS FORM IS NOT A VISA AND MAS NOT BE USED IN'PLACE.OF A VISA.

The Small Business Regulatory [:nforeement and Fairness Actiestablishéd the Office of the National Ombudsman (ONO) at the Small Busniess
Administration. The ONO assists small businesses with issues related to federal regulations. Ifyou are asmall business with a commentor complaint about
renulatory enforcement. you nay contact the ONO abwww sha gov/ombudsman or phone 202-205-24 17 or fx 202-481-3719.

 

Pease see the additional information on the back You will be notified separately about any other cases-vou filed

 

75 Lower Welden Street
Saint Aibans VT 03479-0001

 

Customer Service Telephone: 800-373-5283

Detach This Flalf for Personal Records
Receipt# LACI906451131

1-947

NAME BANDARI SAINATH

CLASS

VALID FROM 03/01:2619 UNTIL 63/10:2621

PETITIONER

HALLMARK GLOBAL. TECHNOLOGIES INC
200 MOTOR PARKWAY STE D 26
HAUPPALGIE NY 11788

Vermont Service Center ' |
U. S. CITIZENSHIP & IMMIGRATION SVC Kk TU MH {I ‘Wh | ll

 

en i il

PLEASE FEAR QEF FORM [4H PRINTED BELOW AND STAPLE FO ORIGINAL bd TF AV AILAHLT

Receipt Number £AC1906451131
‘US Citizenship and Immigration Services

 

 

 

 

 

 

 

194 Departure Record

Petitioner: HALLMARK GLOBAL TECHNOLOGIES ING

4. amily Nqaine
BANDARI

S. First (Given) Name
SAINATI]

7 Country of Citizenship
AVISTRALIA

 

 

16. Date of Birth

—
-

 

 

—_

 

 

FORM 1-797A [REV. 08/01/16]
 

Case 1:21-cv-01970-DLF Document 1-3 Filed 07/20/21 Page 6 of 6

   
    

 
 
 
   

a a
Dh mee Gs Be
Bae Quin Mae ae

iy ae
i-797A | NC TICE ¢ OF ACTION | GE a Oe

 
  

Tice as ramen

 

 

 

 

 

 

Receipt Nimvier Case Type

EAC 190645113) {129 - PETITION FOR A NONIMMIGRANT WORKER
Received Dale Peirine Dow Pelitivner

1271972018 HALLMARK GLOBAL TECHNOLOGIES INC,

Nutice Date Page Beneliciary AZOS 108 887

NG/N32059 2of2 BANDARI, SAINATH

 

 

 

NOTICE: Although this application or petition has been approved, USCIS and the U.S. Department of Homeland Security reserve the right to verily this
information before and/or afier making a decision on your case so we can ensure that you have complied with applicable laws, rules, regulations. and other
legal authorities, We may review public information and records. contact others by mail, the intemet or phone, conduct site inspections of businesses and
residences, or use. other methods of verification, We will use the information obtained to determine whether you are eligible tor the benefil you seek Ti we
find any derogatory informauon, we will fellow the law in determining whether to provide you (and the legal representative listed on your Farm G-28. iP
you submitted one) art opportunity to address that information before we make a formal decision on your case or stam procesdings.

 

Please see the additional inforniation on the back. You will be notified separately about any other eases you: filed
TF A 2

 

 

 
   

Vennont Service Center
U.S. CITIZENSHIP & IMMIGRATION SVC ‘MN Hi ue i i |
TS Lower Weldaa Soot ai

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Service Telephone: 800-375-5283

 

Saint Albans Vl 05479-0001 A
PUR ASE TEA OFF FORM 2M PRINTED HELOW AND STAPLE TO ORIGINAL 194 Lf AVAILATLE

 

Detach This Half for Personal Records 3

Rece@ID VOID VOID !Rec¥@RDuber VOID VOID
1-94# : US Citizenship and Immigration Services
NAMEQID VOID VOID : VOID VOID VOID
CLASS 194 Departure Record

VADVGRSM UNVIOID VOID : Pet@yep) VOID VOID
14. Family Name
PEVOHS® VOID VOID —a¥eD_——

  
     

 

 

15. birst (Given) Name
VOID VOID VOID TG ciizensni¥ OTD 643

 

VOID VOID VOID "VOID Votp_ VOID

FORM [-797A [REV. 08/01/16]
